--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
Effective Date: October 16, 2015 

    U.S. $1,730,000.00

 
FOR VALUE RECEIVED, Hydrocarb Energy Corporation, a Nevada corporation
(“Borrower”), promises to pay to Typenex Co-Investment, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $1,730,000.00 and
any interest, fees, charges, and late fees on the date that is six (6) months
after the Purchase Price Date (the “Maturity Date”). This Secured Convertible
Promissory Note (this “Note”) is issued and made effective as of October 16,
2015 (the “Effective Date”). This Note is issued pursuant to that certain
Securities Purchase Agreement dated October 16, 2015, as the same may be amended
from time to time, by and between Borrower and Lender (the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference.
 
This Note carries an OID of $475,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,250,000.00 (the “Purchase Price”),
computed as follows: $1,730,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
Lender via cancellation of the indebtedness evidenced by the March Note (as
defined in the Purchase Agreement) and wire transfer of immediately available
funds in the amount of the Cash Purchase Price (as defined in the Purchase
Agreement).
 
1.           Prepayment; Interest.
 
1.1.           No interest shall accrue on the Outstanding Balance of this Note
unless and until an Event of Default (as defined below) occurs. Immediately
following the occurrence of any Event of Default, interest shall automatically
accrue on the Outstanding Balance beginning on the date the applicable Event of
Default occurred at an interest rate equal to the lesser of 22% per annum or the
maximum rate permitted under applicable law. Interest calculated hereunder shall
be computed on the basis of a 360-day year comprised of twelve (12) thirty (30)
day months, shall compound daily and shall be payable in accordance with the
terms of this Note.
 
1.2.           Borrower may pay without penalty all or a portion of the
Outstanding Balance earlier than it is due. Early payments of less than the
entire Outstanding Balance will not, unless agreed to by Lender in writing or
otherwise provided below, relieve Borrower of any of Borrower’s obligations
hereunder. Should Borrower make any prepayment in accordance with the schedule
set forth below, the amount payable shall be the amount set forth below under
the heading “Prepayment Amount,” and upon Lender’s timely receipt of such
amount, this Note shall be deemed paid in full notwithstanding the fact that
such payment may be less than the initial Outstanding Balance of this Note:
 
Prepayment Deadline
 
Prepayment Amount
Borrower pays the entire Outstanding Balance on or before the date that is
ninety (90) days from the date this Note is issued
 
 
$1,492,500.00 (which reflects a $237,500.00 discount to the original outstanding
balance)
Borrower pays the entire Outstanding Balance after the date that is ninety (90)
days from the date this Note is issued but on or before the date that is one
hundred thirty-five (135) days from the date this Note is issued
 
 
$1,611,250.00 (which reflects a $118,750.00 discount to the original outstanding
balance)

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Security. This Note is secured by that certain Stock Pledge
Agreement of even date herewith, as the same may be amended from time to time
(the “Pledge Agreement”), executed by CW Navigation, Inc., a Texas corporation
and significant shareholder of Borrower, in favor of Lender encumbering
2,100,000 shares of common stock, $0.001 par value per share (the “Pledged
Shares”), of Borrower (“Common Stock”), as more specifically set forth in the
Pledge Agreement, all the terms and conditions of which are hereby incorporated
into and made a part of this Note.
 
3.           Conversion.
 
3.1.           Conversion Price. Subject to the adjustments set forth herein,
the conversion price (the “Conversion Price”) for each Conversion (as defined
below) shall be equal to the product of 80% (the “Conversion Factor”) multiplied
by the average of the five (5) lowest Closing Bid Prices in the twenty (20)
Trading Days immediately preceding the applicable Conversion, provided that if
at any time the average of the five (5) lowest Closing Bid Prices in the twenty
(20) Trading Days immediately preceding any date of measurement is below $0.75,
then in such event the then-current Conversion Factor shall be reduced by 5% for
all future Conversions (subject to other reductions set forth in this section).
Additionally, if at any time after the Effective Date, Borrower is not DWAC
Eligible, then the then-current Conversion Factor will automatically be reduced
by 5% for all future Conversions. If at any time after the Effective Date, the
Conversion Shares are not DTC Eligible, then the then-current Conversion Factor
will automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date (other than an Event of Default for failure to pay the
Outstanding Balance on the Maturity Date), the Conversion Factor shall
automatically be reduced for all future Conversions by an additional 5% for each
of the first three (3) Major Defaults that occur after the Effective Date (for
the avoidance of doubt, each occurrence of any Major Default shall be deemed to
be a separate occurrence for purposes of the foregoing reductions in Conversion
Factor, even if the same Major Default occurs three (3) separate times). For
example, the first time Borrower is not DWAC Eligible, the Conversion Factor for
future Conversions thereafter will be reduced from 80% to 75% for purposes of
this example. Following such event, the first time the Conversion Shares are no
longer DTC Eligible, the Conversion Factor for future Conversions thereafter
will be reduced from 75% to 70% for purposes of this example. If, thereafter,
there are three (3) separate occurrences of a Major Default pursuant to Section
1)(a), then for purposes of this example the Conversion Factor would be reduced
by 5% for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.
 
3.2.           Conversions. Lender has the right at any time following an Event
of Default, at its election, to convert (each instance of conversion is referred
to herein as a “Conversion”) all or any part of the Outstanding Balance into
shares (“Conversion Shares”) of fully paid and non-assessable Common Stock as
per the following conversion formula: the number of Conversion Shares equals the
amount being converted (the “Conversion Amount”) divided by the Conversion
Price. Conversion notices in the form attached hereto as Exhibit A (each, a
“Conversion Notice”) may be effectively delivered to Borrower by any method of
Lender’s choice (including but not limited to facsimile, email, mail, overnight
courier, or personal delivery), and all Conversions shall be cashless and not
require further payment from Lender. Borrower shall deliver the Conversion
Shares from any Conversion to Lender in accordance with Section 0 below.
 
 
2

--------------------------------------------------------------------------------

 
4.           Defaults and Remedies.
 
4.1.           Defaults. Subject to the terms of this Section 4.1, the following
are events of default under this Note (each, an “Event of Default”): 1) Borrower
shall fail to pay any principal, interest, fees, charges, or any other amount
when due and payable hereunder; or 2) Borrower shall fail to deliver any
Conversion Shares in accordance with the terms hereof; or 3) a receiver, trustee
or other similar official shall be appointed over Borrower or a material part of
its assets and such appointment shall remain uncontested for twenty (20) days or
shall not be dismissed or discharged within sixty (60) days; or 4) Borrower
shall become insolvent or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any; or 5) Borrower shall make a general assignment for the benefit
of creditors; or 6) Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or 7) an
involuntary proceeding shall be commenced or filed against Borrower which shall
remain uncontested for twenty (20) days or shall not be dismissed or discharged
within sixty (60) days; or 8) Borrower shall default or otherwise fail to
observe or perform in any material respect, any covenant, obligation, condition
or agreement of Borrower contained herein or in any other Transaction Document
(as defined in the Purchase Agreement), other than those specifically set forth
in this Section 1) and Section 4 of the Purchase Agreement; or 9) any
representation, warranty or other statement made or furnished by or on behalf of
Borrower to Lender herein, in any Transaction Document, or otherwise in
connection with the issuance of this Note shall be false, incorrect, incomplete
or misleading in any material respect when made or furnished; or 10) the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
or 11) Borrower shall fail to maintain the Share Reserve as required under the
Purchase Agreement; or 12) Borrower effectuates a reverse split of its Common
Stock without twenty (20) Trading Days prior written notice to Lender; or 13)
any money judgment, writ or similar process shall be entered or filed against
Borrower or any subsidiary of Borrower or any of its property or other assets
for more than $500,000.00, and shall remain unvacated, unbonded or unstayed for
a period of sixty (60) calendar days unless otherwise consented to by Lender; or
14) Borrower shall fail to be DWAC Eligible; or 15) Borrower shall fail to
observe or perform any covenant set forth in Section 4 of the Purchase
Agreement; or 16) Borrower shall fail to repay all Variable Price Securities (as
defined in the Purchase Agreement), other than this Note, within thirty (30)
days of the date hereof; or 17) the value of the Pledged Shares is less than the
Required Market Value (as defined in the Pledge Agreement) on any Trading Day
after November 1, 2015.  Notwithstanding the above, until the date which occurs
six months after the Effective Date, the Company shall have a period of fifteen
(15) days following written notice from the Lender of the occurrence of any
event set forth in Section 4.1 (h), (k), (n) or (o) above to cure such failure
or default prior to such failure or default becoming an Event of Default
hereunder.
 
4.2.           Remedies. At any time and from time to time after Lender becoming
aware of the occurrence of any Event of Default, Lender may accelerate this Note
by written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (c), (d), (e), (f) or (g) of Section 1),
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. For the avoidance of doubt,
Lender may continue making Lender Conversions at any time following an Event of
Default until such time as the Outstanding Balance is paid in full.
Additionally, following the occurrence of any Event of Default, Borrower may, at
its option, pay any Conversion in cash instead of Conversion Shares by paying to
Lender on or before the applicable Delivery Date (as defined below) a cash
amount equal to the number of Conversion Shares set forth in the applicable
Conversion Notice multiplied by the highest intra-day trading price of the
Common Stock that occurs during the period beginning on the date the applicable
Event of Default occurred and ending on the date of the applicable Conversion
Notice. In connection with acceleration described herein, Lender need not
provide, and Borrower hereby waives, any presentment, demand, protest or other
notice of any kind, and Lender may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and
Lender shall have all rights as a holder of the Note until such time, if any, as
Lender receives full payment pursuant to this Section 0. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
4.3.           Cross Default. A breach or default by Borrower of any covenant or
other term or condition contained in any Other Agreements shall, at the option
of Lender, be considered an Event of Default under this Note, in which event
Lender shall be entitled (but in no event required) to apply all rights and
remedies of Lender under the terms of this Note.
 
5.           Unconditional Obligation; No Offset. Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind. Borrower
hereby waives any rights of offset it now has or may have hereafter against
Lender, its successors and assigns, and agrees to make the payments or
Conversions called for herein in accordance with the terms of this Note.
 
6.           Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.
 
7.           Effect of Certain Events.
 
7.1.           Adjustment Due to Distribution. If Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower’s stockholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then Lender shall be entitled, upon any
conversion of this Note after the date of record for determining stockholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to Lender with respect to the shares of Common Stock issuable
upon such conversion had Lender been the holder of such shares of Common Stock
on the record date for the determination of stockholders entitled to such
Distribution.
 
7.2.           Adjustments for Stock Split. Notwithstanding anything herein to
the contrary, any references to share numbers or share prices shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction.
 
4

--------------------------------------------------------------------------------

 
 
8.           Method of Conversion Share Delivery. On or before the close of
business on the third (3rd) Trading Day following the date of delivery of a
Conversion Notice (the “Delivery Date”), Borrower shall, provided it is DWAC
Eligible at such time, deliver or cause its transfer agent to deliver the
applicable Conversion Shares electronically via DWAC to the account designated
by Lender in the applicable Conversion Notice. If Borrower is not DWAC Eligible,
it shall deliver to Lender or its broker (as designated in the Conversion
Notice), via reputable overnight courier, a certificate representing the number
of shares of Common Stock equal to the number of Conversion Shares to which
Lender shall be entitled, registered in the name of Lender or its designee. For
the avoidance of doubt, Borrower has not met its obligation to deliver
Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above. Moreover, and notwithstanding
anything to the contrary herein or in any other Transaction Document, in the
event Borrower or its transfer agent refuses to deliver any Conversion Shares to
Lender on grounds that such issuance is in violation of Rule 144 under the
Securities Act of 1933, as amended (“Rule 144”), Borrower shall deliver or cause
its transfer agent to deliver the applicable Conversion Shares to Lender with a
restricted securities legend, but otherwise in accordance with the provisions of
this Section.  In conjunction therewith, Borrower will also deliver to Lender a
written opinion from its counsel or its transfer agent’s counsel opining as to
why the issuance of the applicable Conversion Shares violates Rule 144.
 
9.           Conversion Delays. If Borrower fails to deliver Conversion Shares
in accordance with the timeframe stated in Section 0, Lender, at any time prior
to selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Conversion, in the event that Conversion
Shares are not delivered by the fourth Trading Day (inclusive of the day of the
Conversion), a late fee equal to the greater of (a) $500.00 and (b) 2% of the
applicable Conversion Share Value rounded to the nearest multiple of $100.00
(but in any event the cumulative amount of such late fees for each Conversion
shall not exceed 200% of the applicable Conversion Share Value) will be assessed
for each day after the third Trading Day (inclusive of the day of the
Conversion) until Conversion Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”).
For illustration purposes only, if Lender delivers a Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).
 
10.           Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.
 
 
5

--------------------------------------------------------------------------------

 
11.           Payment of Collection Costs. If this Note is placed in the hands
of an attorney for collection or enforcement prior to commencing arbitration or
legal proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
 
12.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower’s counsel.
 
13.           Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
 
14.           Resolution of Disputes.
 
14.1.           Arbitration of Disputes. By its acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.
 
14.2.           Calculation Disputes. Notwithstanding the Arbitration
Provisions, in the case of a dispute as to any Calculation (as defined in the
Purchase Agreement), such dispute will be resolved in the manner set forth in
the Purchase Agreement.
 
 
6

--------------------------------------------------------------------------------

 
15.           Cancellation. After repayment or conversion of the entire
Outstanding Balance, this Note shall be deemed paid in full, shall automatically
be deemed canceled, and shall not be reissued.
 
16.           Amendments. The prior written consent of both parties hereto shall
be required for any change or amendment to this Note.
 
17.           Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
18.           Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
 
19.           Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”
 
20.           Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments, or
other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages (under
Lender’s and Borrower’s expectations that any such liquidated damages will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144).
 
21.           Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR
THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
 
22.           Voluntary Agreement. Borrower has carefully read this Note and has
asked any questions needed for Borrower to understand the terms, consequences
and binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.
 
23.           Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.
 
[Remainder of page intentionally left blank; signature page follows]
 
 
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
 

   
BORROWER:
 
Hydrocarb Energy Corporation




By: /s/ Kent P. Watts                                                     
Name: Kent P. Watts                                                     
Title: CEO                                                                     
 

 
                                         


ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., Manager




By:  /s/ John M. Fife                    
John M. Fife, President




 
 
 
 

 


 


 
[Signature Page to Secured Convertible Promissory Note]
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
 
A1.           “Bloomberg” means Bloomberg L.P. (or if that service is not then
reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).
 
A2.           “Closing Bid Price” and “Closing Trade Price” means the last
closing bid price and last closing trade price, respectively, for the Common
Stock on its principal market, as reported by Bloomberg, or, if its principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price (as the case may be) then the last
bid price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 0. All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during such period.
 
A3.           “Default Effect” means multiplying the Outstanding Balance as of
the date the applicable Event of Default occurred by (a) 15% for each occurrence
of any Major Default, or (b) 5% for each occurrence of any Minor Default, and
then adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred; provided that the Default Effect may only be applied
three (3) times hereunder with respect to Major Defaults and three (3) times
hereunder with respect to Minor Defaults; and provided further that the Default
Effect shall not apply to any Event of Default pursuant to Section 1)(b) hereof.
 
A4.           “DTC” means the Depository Trust Company.
 
A5.           “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.
 
A6.           “DTC/FAST Program” means the DTC’s Fast Automated Securities
Transfer program.
 
A7.           “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.
 
A8.           “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible
at DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system, (b) Borrower has been
approved (without revocation) by the DTC’s underwriting department, (c)
Borrower’s transfer agent is approved as an agent in the DTC/FAST Program, (d)
the Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower
has previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.
 
A9.           “Fundamental Transaction” means that (a) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
 


 
Exhibit B to Secured Convertible Promissory Note, Page 1
 
 

--------------------------------------------------------------------------------

 
A10.           “Major Default” means any Event of Default occurring under
Sections 1) (payments), or 11) (Share Reserve), 15) (breach of certain
covenants) of this Note, 4.1(p) (repayment of Variable Securities), or 4.1(q)
(Required Market Value).
 
A11.           “Mandatory Default Amount” means the Outstanding Balance
following the application of the Default Effect.
 
A12.           “Market Capitalization” means the product equal to (a) the
average VWAP of the Common Stock for the immediately preceding fifteen (15)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on Borrower’s most recently filed Form 10-Q or Form
10-K.
 
A13.           “Minor Default” means any Event of Default that is not a Major
Default.
 
A14.           “OID” means an original issue discount.
 
A15.           “Other Agreements” means, collectively, all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand.
 
A16.           “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.
 
A17.           “Purchase Price Date” means the date the Purchase Price is
delivered by Lender to Borrower.
 
A18.           “Trading Day” means any day on which the Common Stock is traded
or tradable for any period on the Common Stock’s principal market, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.
 
A19.           “VWAP” means the volume weighted average price of the Common
stock on the principal market for a particular Trading Day or set of Trading
Days, as the case may be, as reported by Bloomberg.
 
 
 


 
Exhibit B to Secured Convertible Promissory Note, Page
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


 
Hydrocarb Energy Corporation
Attn: Kent Watts, CEO
800 Gessner, Suite 375
Houston, Texas 77024
  Date: __________________

 


CONVERSION NOTICE


The above-captioned Lender hereby gives notice to Hydrocarb Energy Corporation,
a Nevada corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on October 16,
2015 (the “Note”), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.
 
A. Date of Conversion: ____________
B. Conversion #: ____________
C. Conversion Amount: ____________
D. Conversion Price:  _______________
E. Conversion Shares:  _______________ (C divided by D)
F. Remaining Outstanding Balance of Note:  ____________*
 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.


Please transfer the Conversion Shares electronically (via DWAC) to the following
account:
 
 
 
Broker:_________________________         
DTC#: _________________________      
Account #: ______________________ 
Account Name:___________________
 
Address: ________________________
_______________________________
_______________________________  
 

                                                                


To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________










 
 

--------------------------------------------------------------------------------

 


Sincerely,


Lender:


Typenex Co-Investment, LLC


By: Fife Trading, Inc., Manager




By:  ______________________                                                         
John M. Fife, President



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 